IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


LACEY POVRZENICH                      : No. 191 WAL 2021
                                      :
                                      :
           v.                         : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
                                      :
JENNIFER K. RIPEPI, M.D.; JENNIFER K. :
RIPEPI PEDIATRICS, LLC; FRANK G.      :
DIETTINGER, M.D.; IMAGING             :
ASSOCIATES OF GREATER                 :
PITTSBURGH, LLC; AND MONONGAHELA :
VALLEY HOSPITAL LACEY                 :
POVRZENICH, A MINOR, BY AND           :
THROUGH HER PARENTS AND NATURAL :
GUARDIANS, JANNA PALLOTTA AND         :
EDWARD POVRZENICH                     :
                                      :
                                      :
           v.                         :
                                      :
                                      :
DAWN R. MCCRACKEN, M.D.; DAWN         :
MCCRACKEN, M.D., P.C.;                :
MONONGAHELA VALLEY HOSPITAL;          :
AND MON VALLEY COMMUNITY HEALTH :
SERVICES, INC.                        :
                                      :
                                      :
PETITION OF: MON VALLEY COMMUNITY :
HEALTH SERVICES, INC.                 :

LACEY POVRZENICH, A MINOR BY AND  : No. 192 WAL 2021
THROUGH HER PARENTS AND NATURAL   :
GUARDIANS, JANNA PALLOTTA AND     :
EDWARD POVRZENICH                 : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
                                  :
          v.                      :
                                  :
                                  :
DAWN R. MCCRACKEN, M.D., DAWN     :
MCCRACKEN, M.D., PC.; MONONGAHELA :
VALLEY HOSPITAL; AND MON VALLEY             :
COMMUNITY HEALTH SERVICES, INC.             :
                                            :
                                            :
PETITION OF: MON VALLEY COMMUNITY           :
HEALTH SERVICES, INC.                       :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of November, 2021, the Petition for Allowance of Appeal

is DENIED.




                     [191 WAL 2021 and 192 WAL 2021] - 2